In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 
No. 15‐3034 
THOMAS M. JAMES, 
                                               Plaintiff‐Appellant, 

                                v. 

LORENZO ELI and NICOLAS P. VILLANUSTRE, 
                                     Defendants‐Appellees. 
                    ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
     No. 1:13‐cv‐00541‐WTL‐TAB — William T. Lawrence, Judge. 
                    ____________________ 

 SUBMITTED DECEMBER 21, 2016 — DECIDED JANUARY 25, 2017 
                ____________________ 

   Before WOOD, Chief Judge, and POSNER and FLAUM, Circuit 
Judges. 
    POSNER, Circuit Judge. James, a former inmate of Indiana’s 
New  Castle  Correctional  Facility,  appeals  from  an  adverse 
judgment,  following  the  district  judge’s  grant  of  summary 
judgment  for  the  defendants,  in  his  suit  under  42  U.S.C. 
§ 1983 against two doctors who he contends were deliberate‐
ly indifferent to his need for medical treatment for an infect‐
ed toenail and an injury to his jaw. 
2                                                         No. 15‐3034 


    In  October  2007,  not  long  after  his  transfer  to  the  New 
Castle prison from another prison, James completed a medi‐
cal‐request form for treatment of an ingrown toenail that he 
said was both bleeding and pushing into the left side of the 
toe.  Dr.  Lorenzo  Eli,  one  of  the  two  defendants  in  James’s 
suit,  examined  him  the  next  day,  diagnosed  the  nail  as  in‐
fected, ordered antibiotics for treatment of the infection, and 
referred  him  to  a  foot  specialist.  A  week  later,  when  James 
saw him again  because of continued  pain  in his toe,  Dr. Eli 
prescribed additional drugs. Almost a month after that visit 
the doctor removed the infected toenail. 
    The  following  month,  James,  who  was  taking  a  narcotic 
prescribed  to  deal  with  continued  pain  from  the  foot  that 
had  had  the  infected  toenail  and  that  was  healing  from  the 
surgery to remove it, fell while “hopping up the steps” to his 
housing  unit,  and  hurt  his  jaw.  Thrice  he  submitted  forms 
requesting  emergency  treatment  of  the  jaw  but  they  went 
unanswered.  About  a  month  later  his  jaw  “cracked”  while 
he  was  eating.  He  reported  the  injury  to  Dr.  Eli,  who  told 
him  to  fill  out  another  medical‐request  form,  and  he  did  so 
(and  the  doctor  signed  it),  requesting  x‐rays  of  his  jaw  as 
soon as possible. The x‐rays were taken and revealed a frac‐
tured  left  mandible  (i.e.,  lower  jaw  bone  on  the  left  side  of 
the mouth). 
   Consultation with a plastic surgeon was advised, and Dr. 
Nicolas Villanustre, the other defendant in this case, who is a 
plastic  surgeon,  examined  James  and  advised  against  sur‐
gery because of the passage of time since his jaw injury and 
what  Dr.  Villanustre  deemed  to  be  the  “good  function”  of 
James’s jaw, but recommended a soft diet for James for two 
No. 15‐3034                                                          3 


weeks and a follow‐up appointment at the end of that peri‐
od. 
    That  was  that  for  the  time  being.  But  two  years  later 
James filed the present suit, a pro se suit against a variety of 
medical  and  other  prison  personnel,  whom  he  accused  of 
deliberate indifference to his infected toenail and broken jaw 
because  of  their  failure  to  provide  emergency  treatment  for 
those  injuries.  He  contended  that  Dr.  Eli’s  failure  to  obtain 
timely treatment for the toenail had resulted in a staph infec‐
tion  and  unnecessary  suffering,  that  the  failure  to  perform 
surgery on his jaw had been motivated by what the surgery 
(which would have been performed in a hospital rather than 
in  the  prison  infirmary)  would  have  cost  the  prison,  and 
that—seven  years  later—he  still  suffers  pain  and  temporo‐
mandibular  joint  dysfunction  from  the  jaw  injury.  (Tem‐
poromandibular joint disorder (TMD) is a congeries of con‐
ditions  that  affect  jaw  muscles,  joints,  and  nerves,  causing 
facial pain, sometimes chronic. Symptoms may occur on one 
or both sides of the face, head or jaw, or develop after an in‐
jury.  See  Know  Your  Teeth:  “Temporomandibular Joint Disor‐
der,”  Nov.  2008,  www.knowyourteeth.com/infobites/abc/
article/?abc=t&iid=334&aid=1351 (visited Jan. 24, 2017). The dis‐
trict judge eventually dismissed all the defendants except Eli 
and Villanustre.  
   James had asked the district judge to recruit a lawyer for 
him, pointing out that he was now the inmate of a prison in 
a different state, far from Indiana (the prison is in Arizona), 
and  was  suffering  from  daily  migraine  headaches.  He  also 
said he needed a medical expert to assist him in his case, and 
added  that  he  had  limited  access  to  legal  materials,  limited 
education, and no litigation experience, and that he had tried 
4                                                        No. 15‐3034 


to  obtain  a  lawyer  but  had  not  succeeded.  He  had  been 
treated  in  Arizona  by  a  dental  surgeon  named  Dr.  Ronald 
Quintia and had tried but failed to obtain his medical record 
from the doctor for possible use in his case. 
     In Junior v. Anderson, 724 F.3d 812, 815–16 (7th Cir. 2013), 
we reversed the district court for declining to try to recruit a 
lawyer for a prisoner who needed help to locate and depose 
witnesses  while  housed  in  another  prison  more  than  300 
miles  away  (in  James’s  case,  more  than  a  thousand  miles 
away, for remember that he is in prison in Arizona). The dis‐
trict judge in the present case said that James “is within the 
spectrum  of  ‘most  indigent  parties’  because  he  has  had  a 
meaningful  opportunity  to  present  his  claims,  he  has 
demonstrated  familiarity  with  his  claims  and  the  ability  to 
present them, because the issues presented by his claims are 
not complex, and because this does not appear to be a case in 
which  the  presence  of  counsel  would  make  a  difference  in 
the outcome.” Without a lawyer and a medical expert, how‐
ever, James would be totally outclassed by the defense, just 
like  the  plaintiff  in  Rowe  v.  Gibson,  798  F.3d  622  (7th  Cir. 
2015), an Indiana state prisoner claiming deliberate indiffer‐
ence  by  prison  medical  staff  to  his  gastroesophageal  reflux 
disease,  but  unable  to  obtain  counsel  or  a  medical  witness, 
resulting in the district judge’s grant of summary judgment 
to  the  defendants.  We  reversed  and  told  the  judge  to  try  to 
recruit counsel for the plaintiff and find a medical expert to 
assist him. (The case was then settled.) 
   Despite  the  focus  in  James’s  case  on  his  medical  treat‐
ment,  he  was  never  able  to  obtain  a  full  set  of  the  medical 
records regarding his jaw injury, and prison staff kept taking 
away  boxes  of  his  legal  materials  during  the  case.  His  dis‐
No. 15‐3034                                                              5 


covery requests to  Drs. Villanustre and Eli yielded  nothing. 
At  summary  judgment  the  judge  remarked  that  when  in‐
formed  of  James’s  jaw  injury  Dr.  Eli  had  provided  “timely 
and  appropriate  care,”  but  without  his  medical  records 
James had no opportunity to make a case that the care he’d 
received  hadn’t  been  timely  and  appropriate.  A  lawyer 
would  have  been  particularly  helpful  with  discovery  in 
James’s  case.  Moreover,  the  facts  on  which  James  bases  his 
suit are straightforward; assisting him with discovery would 
not have been an onerous task for a lawyer. 
    We  are  mindful  that  there  is  no  right  to  an  appointed 
lawyer  in  civil  litigation.  We  are  mindful  too  that  despite 
lawyers’ ethical obligation to assist those who are too poor to 
afford counsel, there may be a dearth of lawyers in a district 
who are willing and able to serve in this sort of case, and 28 
U.S.C. § 1915 does not authorize a district court to command 
unwilling lawyers to represent prisoners. Mallard v. U.S. Dis‐
trict  Court  for  the  Southern  District  of  Iowa,  490  U.S.  296,  310 
(1989).  When  there  is  a  scarcity  of  willing  lawyers,  a  trial 
judge  can  and  should  exercise  discretion  to  assign  those 
lawyers to cases in which they are most needed. But we have 
also  recognized  (and  not  only  in  Rowe  v.  Gibson)  that  law‐
suits  involving  complex  medical  evidence  are  particularly 
challenging  for  pro se  litigants.  See,  besides  Rowe,  Dewitt  v. 
Corizon,  Inc.,  760 F.3d  654,  658  (7th  Cir.  2014);  Henderson  v. 
Ghosh, 755 F.3d 559, 566 (7th Cir. 2014); and Santiago v. Walls, 
599 F.3d 749, 761 (7th Cir. 2010). If a pro se plaintiff in such a 
case is unable despite his best efforts to obtain a lawyer and 
a medical expert, and if the case would have a chance of suc‐
cess were the plaintiff represented by counsel, the trial judge 
should endeavor to obtain them for him. Rowe v. Gibson, su‐
pra, 798 F.3d at 631–32; Miller v. Campanella, 794 F.3d 878, 880 
6                                                        No. 15‐3034 


(7th  Cir.  2015); Henderson  v.  Ghosh,  supra,  755 F.3d  at  566; 
Montgomery v. Pinchak, 294 F.3d 492, 504–05 (3d Cir. 2002). 
     Without an expert witness James could challenge the de‐
fendants’  assertions  that  they  had  provided  adequate  care 
only by offering his own opinion on the matter—an offer the 
district  court  thrice  dismissed  as  mere  “disagreement  [by  a 
lay  person]  with  medical  professionals.”  In  his  final  order 
refusing  to  recruit  counsel  for  James  the  judge  invoked 
James’s  “well‐written  submissions,”  “awareness  of  the 
facts,” and “understanding of the applicable legal standard” 
to  conclude  that  he  could  litigate  effectively  without  coun‐
sel’s  assistance.  But  none  of  these  supposed  “assets”  could 
transform  James  into  a  medical  expert  or  find  him  medical 
evidence  to  establish  that  reputable  medical  professionals 
would  have  strongly  disagreed  with  the  treatment  that  he 
received for his injuries. 
    Now  it  is  possible  that,  more  than  nine  years  having 
elapsed since the injury to his jaw, the plaintiff is incorrectly 
attributing his present pain and jaw dysfunction to the inju‐
ry; and it is also possible that he received adequate treatment 
from the two defendant doctors and wouldn’t have benefit‐
ted from surgery on his jaw. Yet he says he still experiences 
jaw  pain  and  dysfunction  (difficulty  eating,  sleeping,  etc.) 
and  recently  he’s  been  diagnosed  with  a  tumor  in  his  neck, 
which  he  attributes  to  his  jaw  injury  because  the  tumor  is 
close  to  his  jaw.  That  may  be  mistaken,  but  it  definitely  is 
possible that he has a meritorious Eighth Amendment claim 
if his current difficulty with his jaw is attributable to the in‐
jury and if there was some type of treatment or surgery that 
could have prevented it, which he would have received had 
he  been  given  adequate  medical  treatment.  On  the  basis  of 
No. 15‐3034                                                          7 


the record compiled so far, all we know is that he may have 
suffered  terribly  because  of  inadequate  treatment  and  may 
have sustained permanent injury. 
   We  close  by  noting  that  this  suit  began  in  2009  and  will 
soon  be  in  its  eighth  year  even  though  it  should  have  been 
apparent from the start that the plaintiff would need counsel 
and a medical expert witness in order to get to first base. We 
are vacating the judgment of the district court for the reasons 
explained  in  this  opinion, and we urge the district court on 
remand to expedite the litigation. 
                                         VACATED AND REMANDED